Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Chang (US 2014/0097997 Al) in view of Wong et al, hereinafter Wong, (On-frame Dual Loop Antenna with Narrow Ground Clearance for the 2.4/5.2/5.8-GHz WLAN Operation in the Smartphone. Mircowave and Optical Technology Letters", Vol. 58, No. 6, June 2016) teaches a frame for a display panel of an electronic device, comprising: an antenna positioned, inside the frame, along a side of the frame, wherein the side is one of a first side through which the frame is couplable to a base unit of the electronic device and a second side opposite to the first side, the antenna comprising: a ground plate extending along the side of the frame; a substrate positioned on the ground plate; and two loop antenna elements formed on the substrate.
Neither Chang nor Wong specifically teach that the two loop antennas having multiple strip segments extending in different directions and both ends of each of the two loop antenna elements being connected to the ground plate.
Claims 2-7 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.

a frame bordering the display panel;
an antenna positioned, inside the frame, along a side of the frame, wherein the side is one of a first side through which the frame is couplable to a base unit of the electronic device and a second side opposite to the first side, the antenna comprising: a ground plate extending along the side;
a substrate positioned on the ground plate, the substrate having an excitation surface facing the side, such that radiations from the excitation surface are emitted out through a front surface of the side;
a first loop antenna element formed on the excitation surface of the substrate; and 
a second loop antenna element formed on the excitation surface of the substrate.
Chang/Wong, however, fails to specifically teach that the first loop antenna element having multiple strip segments extending in different directions, two ends of the first loop antenna element connected to the ground plate; and the second loop antenna element having multiple strip segments extending in different directions, two ends of the second loop antenna element connected to the ground plate.
Claims 9-13 are allowed for at least the reason for depending, either directly or indirectly, on claim 8.
Regarding claim 14, Chang/Wong teaches an electronic device comprising: 
a base unit for housing a keyboard;
a display panel;

an antenna positioned, inside the frame, along an edge of the frame, the edge being parallel to an axis of rotation of the coupling element, the antenna comprising:
a ground plate formed at the edge of the frame; a substrate positioned on the ground plate;
a first loop antenna element formed on the substrate; and 
a second loop antenna element formed on the substrate.
Chang/Wong, however, fails to further teach that the first loop antenna element having multiple strip segments extending in different directions, two ends of the first loop antenna element connected to the ground plate; and the second loop antenna element having multiple strip segments extending in different directions, two ends of the second loop antenna element connected to the ground plate.
Claim 15 is allowed for at least the reason for depending on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845